         Case 1:21-cv-00205-KRS Document 12 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAYSON BENALLY,

               Plaintiff,

       vs.                                                    No. CIV 21-205 KRS

KILOLO KIJAKAZI, Commissioner,
Social Security Administration,

               Defendant.

               ORDER GRANTING EXTENSION OF TIME FOR ANSWER

       THIS MATTER having come before the Court upon Defendant’s Unopposed Motion for

Extension of Time to File Answer (Doc. 11), it being stated that Plaintiff concurs in the granting

of the motion, the Court having read the motion and being fully advised in the premises finds

that there is good cause to grant the motion.

       IT IS HEREBY ORDERED that the time for Defendant to answer or otherwise respond

to Plaintiff’s Complaint is extended to and including August 31, 2021.



                                                     __________________________________
                                                     KEVIN R. SWEAZEA
                                                     United States Magistrate Judge


SUBMITTED AND APPROVED BY:

Electronically submitted July 30, 2021
MANUEL LUCERO
Assistant United States Attorney
Attorney for Defendant

Electronically approved July 30, 2021
BENJAMIN EILERS DECKER
Attorney for Plaintiff
